Cos, J.,
delivered the opinion of the court.
The time for which appellant undertook to insure the society hall of appellee and its furniture and paraphernalia is fixed in the policy as being “for the term of three years, from January 14, 1903, at noon, to January 14, 1904, at noon.” This attempted statement of the time for the duration of the contract involves two descriptions, each of. which is perfectly clear in itself, but which are mutually inconsistent and contradictory. It is a palpable case of equivocation in description, induced, doubtless, by clerical misprision. The court erred in not permitting the introduction of parol evidence to show which of the two periods named in the policy was the one in contemplation of the parties. Parol evidence is admissible in such a case, not to vary the contract nor to make a contract for the parties, but to make clear what the contract really was.

Reversed and remanded.